Citation Nr: 1628922	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  00-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for avascular necrosis, status post total hip replacement of the right hip, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for avascular necrosis, status post total hip replacement and degenerative joint disease of the left hip, to include as secondary to service-connected disabilities.

(The issues of an initial evaluation in excess of 10 percent for degenerative arthritis of the right ankle; service connection for a headache disorder, to include as secondary to bilateral knee and right ankle disabilities; service connection for a lumbar spine disorder, to include osteoarthritis, chronic pain syndrome and ankylosis, and/or as secondary to bilateral knee and right ankle disabilities; and entitlement to automobile and adaptive equipment or adaptive equipment only, are addressed in a separate decision.)




REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for a hip disability.

In a March 2008 decision, the Board denied service connection for a hip disability.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 memorandum decision, the Court vacated the March 2008 decision and remanded the case to the Board.  The Board last remanded this case in May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded for the matter of service connection for a lumbar spine disability to be resolved and then possibly additional development once that evaluation was undertaken.  In a separate decision, the Board found that a medical addendum is necessary with regard to the issue of service connection for a lumbar spine disability.  In addition, the Veteran's representative has requested an additional examination and opinion with regard to the hips.   

The Board previously noted that the Veteran was afforded a VA examination in July 2014.  The examiner noted diagnoses of right hip avascular necrosis, status post total hip replacement and left hip degenerative joint disease and avascular necrosis, status post total hip replacement.  She determined that the conditions were not related to military service and were not caused or aggravated by the Veteran's service-connected bilateral knee and ankle disabilities.  The examiner further noted that there was no evidence of aggravation of the hip conditions beyond the expected progress of the diseases.  She reported that the hip conditions were often associated with the lumbar spine condition.   Thus, the issue of entitlement to service connection for bilateral hip condition was intertwined with service connection for a back disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran's representative contends that the 2014 examination is inadequate because the examiner failed to discuss a contrary May 2007 opinion, failed to provide a reasoned opinion regarding the actual etiology of the condition, and failed to explain why the Veteran's service-connected injuries could not have resulted in later joint injury capable of producing avascular necrosis.  Regarding direct service connection, the Veteran asserts that there are no adequate medical opinions contained in the record regarding this issue.  Thus, a new examination was requested.  In addition, the Board notes that it has been asserted that the bilateral hip disability is secondary to not only the back disability, but the service-connected bilateral knee and right ankle disabilities.  A medical opinion is necessary to make the complex medical assessments and in light of the Veteran's contentions.  

Accordingly, the case is REMANDED for the following action:

1.  Subsequent to the readjudication of the issue of service connection for a lumbar spine disability, schedule the Veteran for a VA hip examination to determine the nature and etiology of any current bilateral hip disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral hip disability had its clinical onset during service, if arthritis was manifest during once year of service, or if current bilateral hip disability is related to any in-service disease, event, or injury.  

Whether or not a low back disability is service-connected, the examiner should also assess whether current hip conditions are etiologically related to other medical disabilities.  Therefore, based on a review of the record and any examination findings, the examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral hip disability is proximately due to, or the result of, the lumbar spine disability, knee disabilities, and/or right ankle disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral hip disability is permanently aggravated by the Veteran's low back disability, knee disabilities, and/or right ankle disability.  

The examiner should address the Veteran's service-connected injuries resulted in later joint injury capable of producing avascular necrosis.  The examiner should discuss the nature of avascular necrosis in that assessment.  

The examiner should address the May 2007 medical opinion that indicated that the Veteran's hip condition was at least as likely as not caused by his service-connected bilateral knee conditions to include due to altered gait as well as the opinion received in March 2009 that stated that the right hip condition is due to the altered gait caused by disabilities of the knee and right ankle and the undated opinion to the same effect from Dr. Forest.  The examiner should comment on the November 2010 and April 2011 opinions that the hip condition was not caused a result of or aggravated by the service connected disabilities  as well as the February 2012 opinion indicating that the service-connected disabilities did not aggravate the hip condition.  The examiner should also address the July 2014 VA medical opinion which determined that the hip conditions were not caused or aggravated by the Veteran's service-connected bilateral knee and ankle disabilities.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

